Citation Nr: 1736863	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to ratings for migraine headaches in excess of 10 percent prior to March 1, 2014, and in excess of 30 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for a neurological disability of the right hand.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to December 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2012 a videoconference hearing was held before Veterans Law Judge (VLJ) Powell, and in March 2015 a Travel Board hearing was held before VLJ Senyk; transcripts of both hearings are in the record.  In July 2016, the Board remanded the matters for additional development.

As the Veterans Law Judge(s) who conducted a hearing in the matter must participate in the decision on a claim (see 38 C.F.R. § 20.707), this case is being decided by a panel.  Claimants are entitled to a hearing before each panel member who will adjudicate the matter.  See Arneson v. Shinseki, 24 Vet. App. 279, 286 (2011).  The Veteran was advised of this right and was offered the opportunity for a hearing before the third undersigned.  He did not respond to the Board's May 2016 offer for such hearing, and the time period for submitting a response lapsed; hence, a hearing was not scheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  38 C.F.R. § 3.159.
In July 2016 these matters were remanded, primarily to obtain employment records; contemporaneous VA examinations for the disabilities at issue were not requested.  Following the remand, in a July 2017 Informal Hearing Presentation, the Veteran's representative noted that the most recent VA examinations for migraine headaches and right hand neurological disability were in March 2014 (more than 3 years ago), by inference alleging that the disabilities have since worsened and that the ratings assigned do not reflect the  current symptoms and related impairment of these disabilities.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.  Additionally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities at issue are constructively of record, may contain pertinent information, and must be secured.

The matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claims on appeal, and consideration of that matter must be deferred pending resolution of the remaining claims.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete outstanding clinical records of all VA evaluations and treatment the Veteran has received for migraine headaches and right hand neurological disability.  The AOJ should review the records received, and arrange for any further development suggested by the information therein.

2.  Thereafter, the  AOJ should arrange for a neurological examination of the Veteran to ascertain the current severity of his migraine headaches and right hand neurological disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms of, and impairment due to, the migraine headaches and right hand neurological disability in detail.  The examiner should describe the nature, severity, frequency, and duration of the Veteran's migraine headaches; opine whether the migraine headaches described - and shown by the treatment records - are prostrating in nature; and opine regarding the impact of the headache disability on employment.  

The examiner must include rationale with all opinions.

3.  When the development requested above is completed, the AOJ should review the record and readjudicate the claims (regarding a TDIU rating in light of the determinations on the remaining claims and following any further development indicated).  If any is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________          ______________________________
                GEORGE R. SENYK			U. R. POWELL
                 Veterans Law Judge,		        Veterans Law Judge,
           Board of Veterans' Appeals                        Board of Veterans' Appeals



______________________________
KEITH W. ALLEN
Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

